Order entered July 9, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00177-CV

                                   EX PARTE JOHN CLOUD

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1239-P

                                                ORDER
       By motion filed June 25, 2014, appellant, a pro se inmate, seeks a copy of the appellate

record so that he may file his brief. We GRANT the motion and DIRECT the Clerk of the

Court to send appellant a paper copy of the appellate record. We further ORDER appellant to

file his brief no later than August 11, 2014.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE